Citation Nr: 1715966	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  16-23 695	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona




THE ISSUE

Entitlement to service connection for bilateral hearing loss.




ATTORNEY FOR THE BOARD

D.S. Lee, Counsel






INTRODUCTION

The Veteran served on active duty from September 1956 through September 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

After resolving reasonable doubt, the Veteran has a bilateral hearing loss disability that resulted from in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for bilateral hearing loss caused by acoustic trauma during service.  In support of his claim, he asserts in his May 2015 claim that his hearing loss had its onset during his period of active duty service.  In his January 2016 Notice of Disagreement and May 2016 substantive appeal he adds that he performed duties as a flight surgeon on the flight line.  He states that he was exposed to loud jet engine noises during such service and that he did not wear hearing protection.
In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the basic service connection principles outlined above, hearing loss is not deemed disabling for VA purposes unless the claimed hearing loss is of a particular level of severity.  In that regard, hearing impairment will be considered a disability only when the pure tone threshold for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

Here, audiometric tests conducted during private audiological evaluation at Premier Hearing Center in April 2015 and during a November 2015 VA examination revealed audiometric pure tones that are disabling, as defined in the regulation.  The disposition of this appeal turns upon the question of whether the Veteran's disabling bilateral hearing loss was incurred during service, or, resulted from an in-service injury or event such as acoustic trauma.

Consistent with the Veteran's assertions regarding the nature of his service, the Veteran's DD Form 214 and personnel records note that the Veteran performed duties as a flight surgeon and while stationed at Minot Air Force Base and Hanscom Air Force Base.  The nature of the Veteran's documented service is consistent with the acoustic trauma described by the Veteran.  Under the circumstances, the Board concludes that it is likely that the Veteran did sustain acoustic trauma during service.

As noted above, the Veteran underwent a private audiological examination in April 2015 that revealed bilateral hearing loss.  In a May 2015 opinion, the audiologist observed that the findings were consistent with precipitous bilateral sensorineural hearing loss.  According to the audiologist, the type, configuration, and severity of the demonstrated hearing loss was consistent with having resulted from the Veteran's in-service acoustic trauma.

The November 2015 VA examination confirmed that the Veteran had bilateral sensorineural hearing loss.  Based on a 2005 study by the Institute of Medicine, the examiner concluded that it is less likely than not that the Veteran's hearing loss resulted from his in-service acoustic trauma.  As explanation, the examiner stated that the cited study concluded that it is unlikely that hearing loss can result after a prolonged delay following acoustic trauma.  The examiner noted also that the Veteran's service department records did not demonstrate hearing loss or significant shifts in audiometric pure tone that would indicate any degree of hearing loss during service.  

Upon review of all the evidence of record, the Board finds that there is evidence weighing both for and against the claim.  Of record are two opinions, one for and one against service connection.  Both are supported by a reasoned rationale.  Accordingly, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran's hearing loss is related to service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  The Veteran is entitled to service connection for bilateral sensorineural hearing loss.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


